UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6508



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


ANDRE LAMONT THURSTON, a/k/a Tallman,

                                            Defendant - Appellant.




                            No. 97-6976



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,
          versus


ANDRE LAMONT THURSTON,

                                            Defendant - Appellant.



Appeals from the United States District Court for the Eastern Dis-
trict of North Carolina, at Elizabeth City. James C. Fox, Chief
District Judge. (CR-95-15-F, CA-97-35-2-F)
Submitted:   November 18, 1997       Decided:   November 26, 1997


Before HALL, MURNAGHAN, and ERVIN, Circuit Judges.


No. 97-6508 affirmed and No. 97-6976 dismissed by unpublished per
curiam opinion.


Andre Lamont Thurston, Appellant Pro Se. Robert Edward Skiver,
Assistant United States Attorney, Rudolf A. Renfer, Jr. Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

     In these consolidated cases, Appellant appeals in No. 97-6508

from the district court's order denying his post-conviction mo-

tions. In No. 97-6976 he seeks to appeal the district court's order

denying his motion filed under 28 U.S.C.A. § 2255 (West 1994 &

Supp. 1997). We have reviewed the records and the district court's
opinions and find no reversible error. Accordingly, we affirm in

No. 97-6508 and deny a certificate of appealability and dismiss

appeal No. 97-6976 on the reasoning of the district court. United
States v. Thurston, Nos. CR-95-15-F; CA-97-35-2-F (E.D.N.C. Mar.

26, 1997; June 11, 1997). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                         No. 97-6508 - AFFIRMED

                                         No. 97-6976 - DISMISSED




                                3